Case 1:19-cv-03224-RJL Document 21-1 Filed 11/06/19 Page 1 of 2

U.S. Postal Service”

CERTIFIED MAIL® RECEIPT

Domestic Mail Only

 

  

For delivery information, visit our website at wivw.usps.com®.

_ OFFICIAL USE

    

 

 

 

 

rit eb60 OO01 Obb3 34345

ie 2. PCnwapyly av 1 Ave Nil ee

Lg hung 01, 1X 20500 see:

 

 

 

eM eet 191 Re Lith Racca weno reed Seo Reverse for instructions
Case 1:19-cv-03224-RJL Document 21-1 Filed 11/06/19 Page 2 of 2

Remove X

Tracking Number: 70172680000106633839

Status

Your item was delivered at 3:33 am on November 6, 2019 Y Delivered

in WASHINGTON, DC 20500. November 6, 2019 at 3:33 am
Delivered

WASHINGTON, DC 20500

Get Updates \~

Delivered

See More \/
